UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November 2013 Commission File Number 000-50112 RepliCel Life Sciences Inc. (Translation of registrant’s name into English) Suite 2020 – 401 West Georgia Street, Vancouver, British ColumbiaV6B 5A1 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.Form 20-F[X]Form 40-F[] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) [] Note:Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. REPLICEL LIFE SCIENCES INC. CONDENSED CONSOLIDATED INTERIM FINANCIAL STATEMENTS (unaudited) For the three and nine months ended September 30, 2013 (stated in Canadian Dollars) 2 REPLICEL LIFE SCIENCES INC. Condensed Consolidated Interim Statements of Financial Position (Stated in Canadian Dollars) (Unaudited) Notes September 30, 2013 December 31, 2012 Assets Current assets Cash and cash equivalents $ $ Sales taxes recoverable Prepaid expenses and deposits Non-current assets Equipment 6 Total assets $ $ Liabilities Current liabilities Accounts payable and accrued liabilities 9 $ $ Non-current liabilities Warrants denominated in a foreign currency 7 g Total liabilities Shareholders’ equity Common shares 7 Share subscriptions 7 - Contributed surplus 7 Accumulated deficit ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ The accompanying notes form an integral part of these condensed consolidated interim financial statements. Approved on behalf of the Board: /s/“Peter Jensen” /s/“David Hall” Director Director 3 REPLICEL LIFE SCIENCES INC. Condensed Consolidated Interim Statements of Comprehensive Loss For the three and nine months ended (Stated in Canadian Dollars) (Unaudited) For the three months ended For the nine months ended September 30, 2013 September 30, 2012 September 30, 2013 September 30, 2012 Revenue Licensing fees (Note 8) $ $
